Title: To Benjamin Franklin from Doerner, 6 January 1778
From: Doerner, John James
To: Franklin, Benjamin


Sir
Bordeaux January 6th. 1778.
My friends and Relations in Paris Messieurs Lavabre & Doerner have sent me the following Letters of introduction, which you did me the favour to present Them with in consequence of the Liberty I have taken to wait on you at Passy. vizt.
one for his Excy. John Rutledge Esqr. Governor of South Carolina.
one for Your Son Richard Bahe Esqr. Philadelphia
one for Peter Timothy Esqr. of South Carolina
one for Benjamin Harrison. Virginia
one for Messrs. John Cripps & May Merchts. Charles-town for which I beg leave to return my sincerest Thanks, and trust my acquaintance with said Gentlemen may tend to our mutual advantage and Satisfaction.
I do not think many have engaged in a migration to your Continent with that disposition of hope to render Themselves generally useful as I do. I have from the beginning with a pleasing Idea admired your cause, as that of Mankind, and often wished some opportunity might offer to go there as a Man of Caracter and Credit. My Relations and Friends in Paris have enabled me to do it, and Heaven permitting, I hope to land either in Virginia or at charles-town by the french ship Mars Capn. Picon, our own Vessel, and which is to sail from this harbour in 8 or ten days hence.
Upon my arrival in America my care shall be to deserve the acquaintance of the Friends to whom you do me the honour to introduce me, and nothing will add so much to my happiness there as to render myself in some manner usefull to Them, but especially to you Sir and to your friend Mr: Sila Dean who has equally favoured me with a Letter of introduction to a Merchant House there, and to whom I take this oppertunity to return my best thanks. I have the honour to be most respectfully Sir Your most obedient and most humble Servant
Doerner junior
To Doctor Francklin &ca &ca Passy near Paris
 
Addressed: To / The Honble. Doctor Francklin / &ca &ca / Passy / near Paris
Notation: Doerner junior 6 Jan 78
